OPINION — AG — ** SALARY — COMPENSATION — GAME AND FISH DEPARTMENT ** ARTICLE XXVI, SECTION 3 IS A DECLARATION THAT THE COMPENSATION OF THE DIRECTOR IS TO BE FIXED BY, AND 'ONLY' BY, A MAJORITY VOTE OF THE ENTIRE OKLAHOMA WILDLIFE CONSERVATION COMMISSION; AND IT IS THEREFORE THE OPINION THAT THE LEGISLATURE MAY 'NOT' SET THE MAXIMUM SALARY OF SAID DIRECTION. THE LEGISLATURE MAY, IF IT WISHES TO DO SO, ENACT LEGISLATION STATING THE POLICY OF THE LEGISLATURE WITH RESPECT TO THE MAXIMUM SALARY, AND RECOMMENDING SAID POLICY. (SALARY, COMMISSION, EMPLOYEE DIRECTOR, STATUTES) CITE: ARTICLE XXVI, SECTION 3 (VOTE OF COMMISSION) (RICHARD M. HUFF)